                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


LIANG YANG, Individually and on behalf of
all others similarly situated,

                              Plaintiff,

               v.
                                                         Civil Action No. 1:21-cv-01047-FB-RLM
TRUST FOR ADVISED PORTFOLIOS,
                                                         CLASS ACTION
INFINITY Q CAPITAL MANAGEMENT,
LLC, CHRISTOPHER E. KASHMERICK,
JOHN C. CHRYSTAL, ALBERT J. DIULIO,
S.J., HARRY E. RESIS, RUSSELL B. SIMON,
LEONARD POTTER, and JAMES
VELISSARIS,

                              Defendants.



                STIPULATION AND [PROPOSED] ORDER REGARDING
                       TIME TO RESPOND TO COMPLAINT

       Plaintiff Liang Yang (“Plaintiff”), and Defendants Trust for Advised Portfolios, Infinity Q

Capital Management, LLC, Christopher E. Kashmerick, John C. Chrystal, Albert J. DiUlio, S.J.,

Harry E. Resis, Russell B. Simon, and Leonard Potter (collectively, “Defendants”), by and through

their undersigned counsel, subject to this Court’s approval, agree and stipulate as follows:

                                            RECITALS

       WHEREAS, on February 26, 2021, Plaintiff filed a putative class action complaint against

the Defendants asserting claims under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 and Rule 10b-5 promulgated thereunder (the “Complaint”);

       WHEREAS, the claims asserted in the Complaint in this action are governed by the Private

Securities Litigation Reform Act (the “PSLRA”), 15 U.S.C. § 78u-4 et seq., which provides a
procedure for the appointment by the Court of lead plaintiff(s) and lead counsel to represent the

putative class pursuant to motion(s) due to be filed by April 27, 2021;

       WHEREAS the parties agree that efficiency for the Court and the parties in proceeding

under the PSLRA dictates that responding to the current Complaint should be deferred in light of

the foregoing;

       WHEREAS, the Defendants have each agreed to accept service of the Complaint subject

to the terms and conditions of the stipulation below; and

       WHEREAS, this is Defendants’ first request for an extension of time to answer, move

against, or otherwise respond to the Complaint, and this extension will not affect any other

scheduled dates.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the attorneys for Plaintiff and the attorneys for the Defendants, as follows:

       1.        The undersigned counsel for the Defendants are authorized to accept, and hereby

do accept, service of the Summons and the Complaint in the above-captioned action on behalf of

each of the Defendants, without prejudice and without waiver of any defenses, objections, or

arguments in this matter or any other matter, including without limitation any arguments regarding

personal jurisdiction or venue, except as to sufficiency of service of process of the Summons and

Complaint.

       2.        Defendants’ time to answer, move against or otherwise respond to any complaint

in this action is stayed pending appointment of a lead plaintiff and the filing of an amended

complaint.

       3.        Upon entry of an order appointing lead plaintiff(s) and lead counsel in the above

captioned action (or a consolidated action encompassing the above-captioned action) pursuant to

the PSLRA, the lead plaintiff(s) and the Defendants shall confer regarding a schedule for the filing


                                                 2
of an amended complaint and any response thereto, and will promptly submit a joint proposal or

competing proposals for the Court’s consideration.

       4.      The parties have not requested any prior extensions of time and are not seeking an

extension for purposes of delay.

       5.      This Stipulation may be executed in separate counterparts, and counterparts may

be executed by e-mail or facsimile, each of which shall be an original.



Dated: New York, New York
       March 25, 2021

                                            MILBANK LLP

                                            By: /s/ Sean M. Murphy

                                            Sean M. Murphy
                                            George S. Canellos
                                            Antonia M. Apps
                                            smurphy@milbank.com
                                            gcanellos@milbank.com
                                            aapps@milbank.com
                                            55 Hudson Yards
                                            New York, New York 10001
                                            Telephone: (212) 530-5000

                                            Attorneys for Defendants Infinity Q Capital
                                            Management, LLC and Leonard Potter


                                            MORGAN, LEWIS & BOCKIUS LLP

                                            By: /s/ Susan F. DiCicco

                                            Susan F. DiCicco
                                            Matthew Ladd
                                            101 Park Avenue
                                            New York, NY 10178
                                            Tel.: (212) 309-6000
                                            Fax.: (212) 309-6001
                                            susan.dicicco@morganlewis.com
                                            matthew.ladd@morganlewis.com


                                                3
                            Joseph E. Floren
                            (pro hac vice application forthcoming)
                            One Market, Street Tower
                            San Francisco, CA 94105
                            Tel: (415) 442-1000
                            Fax: (415) 442-1001
                            joseph.floren@morganlewis.com

                            Attorneys for Defendants Trust for Advised
                            Portfolios, John C. Chrystal, Albert J. DiUlio, S.J.,
                            Christopher E. Kashmerick, Harry E. Resis, and
                            Russell B. Simon


                            THE ROSEN LAW FIRM, P.A.

                            By: /s/ Phillip Kim

                            Phillip Kim, Esq. (PK 9384)
                            Laurence M. Rosen, Esq. (LR 5733)
                            275 Madison Ave., 40th Floor
                            New York, NY 10016
                            Tel: (212) 686-1060
                            Fax: (212) 202-3827
                            Email: pkim@rosenlegal.com
                            Email: lrosen@rosenlegal.com

                            Attorneys for Plaintiff Liang Yang



SO ORDERED

Dated: New York, New York

___________________, 2021

                             FREDERIC BLOCK
                             UNITED STATES DISTRICT JUDGE




                                4
